DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 08/23/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 34 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 103 of claims 1-2, 4, 7. 9-10, 15, 17-18, 20, 22-25, and 32 as being unpatentable over Yeh et al. (US 2006/0134462) in view of Kwong et al. (US 2004/0214038 A1) and Li et al. (US 2002/0076576 A1), claims 27-28 as being obvious over Yeh et al. (US 2006/0134462) in view of Kwong et al. (US 2004/0214038 A1) and Li (US2002/0076576 A1) and further in view of Metz et al. (US 2016/0072081 A1), claims 1-2, 4, 6, 10, 15, 17, 20, 22-25, 27-28, 30-31, 33, and 35 as being obvious over Boudreault et al. (US 2015/0236277 A1) in view of Kwong et al. (US 2004/0214038 A1), and of claim 34 as being obvious over Yeh et al. (US 2006/0134462 A1), in view of Kwong et al. (US 2004/0214038 A1).
	Claims 1, 15, 24, 30, and 33 have been amended.
	Claims 36-37 have been added.
	Claims 34 and 35 have been cancelled.
	Claims 1-2, 4, 6, 9-10, 15, 17, 20, 22-25, 27-28, 30-31, 33, and 36-37 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 23, claim 23 depends on cancelled claim 19. 
For the purpose of continuing examination, claim 23 will be interpreted as being dependent from claim 1. Support for this interpretation comes from the claims listing dated 04/28/2020 wherein claim 19 was previously dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 23, claim 23 depends on cancelled claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 10, 15, 17, 22-25, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2007/0237981 A1) and further in view of Stoessel et al. (US 2011/0284799 A1) and Kwong et al. (US 2004/0214038 A1).
With respect to claim 1, Shen teaches an organometallic complex according to formula (I) (paragraph 0010), which is pictured below.

    PNG
    media_image1.png
    258
    472
    media_image1.png
    Greyscale

In this formula, A1 is a substituted aromatic heterocyclic group (thiophenyl), A2 is a benzene, A3 is an acetylacetone group, and n is 0 (paragraph 0011).
This forms the compound below.

    PNG
    media_image2.png
    243
    310
    media_image2.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organometallic compound which, when incorporated into an electroluminescent device, produces a device with low drive voltage requirements and high luminescent efficiency (paragraph 0024), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound meets the requirements of conditions (c) and (i) of the instant claim when M is iridium, x is 2, y is 0, and z is 1, X1 to X4 are each a carbon atom, ring A is a 5-membered heteroaryl ring fused to the ring having X1, R4 represents no substitution, RX and RZ are a C1 alkyl (methyl) group, and RY is a hydrogen atom.
However, this differs from the claimed invention in that it does not teach that R1 and R2 are each different from each other and an alkyl group and that R2 has more carbon atoms than R1, nor does it teach that R3 represents at least mono-substitution.
Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Shen at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
This modification would produce the compound below.

    PNG
    media_image3.png
    270
    332
    media_image3.png
    Greyscale

However, this compound differs from the claimed invention in that it does not have a substituent at a position analogous to instant R3.
Stoessel teaches an analogous electroluminescent device comprising a metal complex.
Stoessel teaches that a method of improving processability of OLED metal complexes is by incorporation of alkyl chains, aryl groups, xylyl, mesityl, or branches terphenyl groups which make the compounds suitable for processing from solution (paragraph 0070).
It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to incorporate an alkyl, aryl, xylyl, mesityl, or branched terphenyl group into the metal complex of Shen in view of Kwong in order to increase the solution processability of the metal complex, as taught by Stoessel.
This modification would produce the compound below.

    PNG
    media_image4.png
    256
    359
    media_image4.png
    Greyscale
	
With respect to claim 2, Shen in view of Kwong and Stoessel teaches the compound of claim 1, and M is iridium.
With respect to claim 4, Shen in view of Kwong and Stoessel teaches the compound of claim 1, and the compound has a formula of M(LA)2(LC).
With respect to claim 6, Shen in view of Kwong and Stoessel teach the compound of claim 1, and X1 to X4 are each a carbon atom.
With respect to claim 10, Shen in view of Kwong and Stoessel teach the compound of claim 1, and R2 has at least two more carbon atoms than R1.
With respect to claim 15, Shen in view of Kwong and Stoessel teach the compound of claim 1, and R3 is alkyl, R4 is not present, RC and RD are not present, RX is alkyl, RY is hydrogen, and RZ is alkyl.
With respect to claim 17, Shen in view of Kwong, and Stoessel teach the compound of claim 1, and X2 is C.
With respect to claims 22 and 23, Shen in view of Kwong and Stoessel teach the compound of claim 1 and the ligand LC is selected as LC1.
With respect to claim 24, Shen teaches an anode, a cathode, and an organic layer comprising an iridium complex (paragraph 0017) according to formula (I) (paragraph 0010), which is pictured below.

    PNG
    media_image1.png
    258
    472
    media_image1.png
    Greyscale

In this formula, A1 is a substituted aromatic heterocyclic group (thiophenyl), A2 is a benzene, A3 is an acetylacetone group, and n is 0 (paragraph 0011).
This forms the compound below.

    PNG
    media_image2.png
    243
    310
    media_image2.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organometallic compound which, when incorporated into an electroluminescent device, produces a device with low drive voltage requirements and high luminescent efficiency (paragraph 0024), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
This compound meets the requirements of conditions (c) and (i) of the instant claim when M is iridium, x is 2, y is 0, and z is 1, X1 to X4 are each a carbon atom, ring A is a 5-membered heteroaryl ring fused to the ring having X1, R4 represents no substitution, RX and RZ are a C1 alkyl (methyl) group, and RY is a hydrogen atom.
However, this differs from the claimed invention in that it does not teach that R1 and R2 are each different from each other and an alkyl group and that R2 has more carbon atoms than R1, nor does it teach that R3 represents at least mono-substitution.
Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Shen at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
This modification would produce the compound below.

    PNG
    media_image3.png
    270
    332
    media_image3.png
    Greyscale

However, this compound differs from the claimed invention in that it does not have a substituent at a position analogous to instant R3.
Stoessel teaches an analogous electroluminescent device comprising a metal complex.
Stoessel teaches that a method of improving processability of OLED metal complexes is by incorporation of alkyl chains, aryl groups, xylyl, mesityl, or branches terphenyl groups which make the compounds suitable for processing from solution (paragraph 0070).
It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to incorporate an alkyl, aryl, xylyl, mesityl, or branched terphenyl group into the metal complex of Shen in view of Kwong in order to increase the solution processability of the metal complex, as taught by Stoessel.
This modification would produce the compound below.

    PNG
    media_image4.png
    256
    359
    media_image4.png
    Greyscale
	
With respect to claim 25, Shen in view of Kwong and Stoessel teach the OLED of claim 24, and the compound is a dopant in the emissive layer (paragraph 0017).
With respect to claim 37, Shen in view of Kwong and Stoessel teach the compound of claim 1, and the ligand LA is 
    PNG
    media_image5.png
    147
    162
    media_image5.png
    Greyscale
 where Y is a sulfur atom.
	
Claims 1-2, 4, 6, 10, 15, 17, 20, 22-25, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. (US 2017/155065 A1) in view of Kwong et al. (US 2004/0214038 A1).
With respect to claim 1, Lin teaches a compound having the formula below.

    PNG
    media_image6.png
    391
    611
    media_image6.png
    Greyscale

In this formula, R1 is a C1 alkyl (methyl) group, R3 is a C4 alkyl (t-butyl) group, R5 is a C1 alkyl (methyl) group, R6 and R7  are C1 alkyl (methyl) groups, all other R groups are hydrogen atoms (abstract), and n is 1.
This forms the compound below.

    PNG
    media_image7.png
    308
    372
    media_image7.png
    Greyscale

This compound meets the requirements conditions (c) and (i) of the instant claim when M is iridium, x is 2, y is 0, and z is 1, X1 to X4 are carbon atoms, ring A is a 5-membered heteroaryl (furan) ring, R3 is a C1 alkyl (methyl) group, R1 is a C1 alkyl (methyl) group, R2 is a C4 alkyl (t-butyl) group, R4 is no substitution, RX and RZ  are C1 alkyl (methyl) groups and RY is a hydrogen atom.
Lin includes each element claimed, with the only difference between the claimed invention and Lin being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased solubility, improved sublimation yield, and increased luminous efficiency and lifetime of the organic light emitting device (paragraph 0015, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Lin differs from the claimed invention in that, while Lin does teach that R3 and R5, which are analogous to instant R2 and R1 respectively, may be independently selected as any alkyl group, Lin does not teach that instant R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Lin at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
With respect to claim 2, Lin in view of Kwong teaches the compound of claim 1, and M is iridium.
With respect to claim 4, Lin in view of Kwong teaches the compound of claim 1, and the compound has the formula M(LA)2(LC).
With respect to claim 6, Lin in view of Kwong teaches the compound of claim 1 and X1 to X4 are each carbon.
With respect to claim 10, Lin in view of Kwong teaches the compound of claim 1, and R2 has two more carbon atoms than R1.
With respect to claim 15, Lin in view of Kwong teaches the compound of claim 1, and each of R3, R4, RC, RD, RX, RY, and RZ is a hydrogen or alkyl group.
With respect to claim 17, Lin in view of Kwong teaches the compound of claim 1, and X2 is C. 
With respect to claim 20, Lin in view of Kwong teaches the compound of claim 1, and y is 0 so that LB is not present.
With respect to claims 22 and 23, Lin in view of Kwong teaches the compound of claim 1, and ligand LC is LC1.
With respect to claim 24, Lin in view of Kwong teaches an OLED comprising an anode, a cathode (a pair of electrodes), and an organic layer and a compound (paragraph 0008), having the formula below.

    PNG
    media_image6.png
    391
    611
    media_image6.png
    Greyscale

In this formula, R1 is a C1 alkyl (methyl) group, R3 is a C4 alkyl (t-butyl) group, R5 is a C1 alkyl (methyl) group, R6 and R7  are C1 alkyl (methyl) groups, all other R groups are hydrogen atoms (abstract), and n is 1.
This forms the compound below.

    PNG
    media_image7.png
    308
    372
    media_image7.png
    Greyscale

This compound meets the requirements conditions (c) and (i) of the instant claim when M is iridium, x is 2, y is 0, and z is 1, X1 to X4 are carbon atoms, ring A is a 5-membered heteroaryl (furan) ring, R3 is a C1 alkyl (methyl) group, R1 is a C1 alkyl (methyl) group, R2 is a C4 alkyl (t-butyl) group, R4 is no substitution, RX and RZ  are C1 alkyl (methyl) groups and RY is a hydrogen atom.
Lin includes each element claimed, with the only difference between the claimed invention and Lin being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased solubility, improved sublimation yield, and increased luminous efficiency and lifetime of the organic light emitting device (paragraph 0015, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Lin differs from the claimed invention in that, while Lin does teach that R3 and R5, which are analogous to instant R2 and R1 respectively, may be independently selected as any alkyl group, Lin does not teach that instant R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Lin at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
With respect to claim 25, Lin in view of Kwong teaches the OLED of claim 25, and Lin teaches the compound is a phosphorescent dopant in the emission layer (paragraph 0215-0216).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound as a phosphorescent dopant in the emission layer of an OLED, as taught by Lin.
With respect to claim 36, Lin in view of Kwong teach the compound of claim 1, and ligand LA is selected as the third embodiment of the claim when Y is an oxygen atom.
With respect to claim 33, Lin in view of Kwong teach the compound of claim 36, and the compound has the formula Ir(LA)2(LC) and R4 is hydrogen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/155065 A1) and Kwong et al. (US 2004/0214038 A1) as applied to claims 1-2, 4, 6, 10, 15, 17, 20, 22-25, 33, and 36 above, and further in view of Li et al. (US 2002/0076576 A1).
With respect to claim 9, Lin teaches the compound of claim 1 as discussed above.
However, Lin does not teach the presence of a deuterium atom.
Li teaches organic semiconductors consisting of a chromophore in which one or more hydrogen atoms is replace with a deuterium atom. Li teaches that deuterated organic semiconductors have improved performance, for instance, high fluorescence yield and more stability than its non-deuterated analogue (paragraph 0023).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a deuterium atom into the compound of Lin in order to improve the compounds performance, and obtain higher fluorescence and more stability than its non-deuterated analogue, as taught by Li.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. (US 2017/155065 A1) and Kwong et al. (US 2004/0214038 A1) as applied to claims 1-2, 4, 6, 10, 15, 17, 20, 22-25, 33, and 36 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 27 and 28, Lin and Kwong teach the OLED of claim 24, however, neither Lin nor Kwong teach the host material of the instant claims.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image8.png
    119
    225
    media_image8.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz as a host in the OLED of Lin and Kwong as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).

Claim 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/155065 A1) and Kwong et al. (US 2004/0214038 A1) as applied to claims 1-2, 4, 6, 10, 15, 17, 20, 22-25, 33, and 36 above, and further in view of Boudreault et al. (US 2015/0236277 A1).
With respect to claim 30, Lin in view of Kwong teaches an OLED comprising an anode, a cathode (a pair of electrodes), and an organic layer and a compound (paragraph 0008), having the formula below.

    PNG
    media_image6.png
    391
    611
    media_image6.png
    Greyscale

In this formula, R1 is a C1 alkyl (methyl) group, R3 is a C4 alkyl (t-butyl) group, R5 is a C1 alkyl (methyl) group, R6 and R7  are C1 alkyl (methyl) groups, all other R groups are hydrogen atoms (abstract), and n is 1.
This forms the compound below.

    PNG
    media_image7.png
    308
    372
    media_image7.png
    Greyscale

This compound meets the requirements conditions (c) and (i) of the instant claim when M is iridium, x is 2, y is 0, and z is 1, X1 to X4 are carbon atoms, ring A is a 5-membered heteroaryl (furan) ring, R3 is a C1 alkyl (methyl) group, R1 is a C1 alkyl (methyl) group, R2 is a C4 alkyl (t-butyl) group, R4 is no substitution, RX and RZ  are C1 alkyl (methyl) groups and RY is a hydrogen atom.
Lin includes each element claimed, with the only difference between the claimed invention and Lin being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased solubility, improved sublimation yield, and increased luminous efficiency and lifetime of the organic light emitting device (paragraph 0015, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Lin differs from the claimed invention in that, while Lin does teach that R3 and R5, which are analogous to instant R2 and R1 respectively, may be independently selected as any alkyl group, Lin does not teach that instant R1 and R2 must be different and that R2 has more carbon atoms than R1.
 Kwong teaches organic light emitting devices comprising an array of pixels having reduced pixel shrinkage (abstract).
Kwong teaches that unsubstituted phenylpyridine ligands are too labile and suffer from pixel shrinkage. However, when phenylpyridine ligands have substituents selected to increase the steric bulkiness and/or the molecular weight of the ligand, the ligand is less likely to undergo the associative type of substitution (SN2) because the associative type of substitution requires the complex to re-orient to adopt a geometry favorable for the attack by the external agent, but sufficient steric bulkiness makes it more difficult for the ligand to move and adopt such a geometry (paragraph 0081, lines 6-25).
Kwong teaches that iridium complexes can be given the appropriate steric bulk to prevent pixel shrinkage through substitution at a position equivalent to instant R1 and R2 (See R1-R4 and formula Ia -on page 10) with a C1-C20 alkyl group (paragraphs 0091 and 0095).  
Kwong does not specifically teach the steric substituent should comprise an alkyl group with 4 or more carbon atoms, however, Kwong does teach that a ligand is less likely to undergo the associative type of substitution when it has a substituent with sufficient steric bulkiness to make it difficult for the ligand to reorient. A person of ordinary skill in the art would know which chemical moieties are comprised by the term “steric group” and be able to determine when “sufficient” steric bulk had been achieved to suppress molecular reorientation and associative substitution. A person of ordinary skill in the art would have also pursued known potential steric groups, guided by the teaching of a steric alkyl group by Kwong, and arrive at a steric alkyl group of 4 or more carbon atoms with a reasonable expectation of success for achieving the suppressed molecular reorientation and associative type substitution taught by Kwong as a result of the steric substituent. See MPEP 2143(E)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate one steric C4-C20 alkyl substituent in the compound of Lin at either position R1 and R2 as Kwong teaches that using a bulky substituent leads to a ligand which is less likely to undergo the associative type of substitution.
However, neither Lin nor Kwong teach that the OLED is used in a consumer product.
Boudreault teaches an analogous OLED device comprising an organometallic emitter.
Boudreault teaches that OLEDs may be incorporated into a wide variety of consumer products such as a flat panel display.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the OLED of Lin in view of Kwong into a flat panel display, as taught by Boudreault.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786